     Case 3:21-cv-00301 Document 7 Filed 07/20/21 Page 1 of 3 PageID #: 32



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                HUNTINGTON DIVISION


OHIO VALLEY ENVIRONMENTAL                          )
COALITION, WEST VIRGINIA                           )
HIGHLANDS CONSERVANCY, and                         )
                                                   )
THE SIERRA CLUB,                                   )
                                                   )
               Plaintiffs,                         )
                                                   )     Case No. 3:21-cv-00301
               v.                                  )
                                                   )
                                                   )
GLENDA OWENS, Acting Director,                     )
Office of Surface Mining Reclamation and           )
Enforcement,                                       )
                                                   )
               Defendant.                          )


       ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME

       Defendant Glenda Owens has moved the Court for an order to extend the deadline to

answer or otherwise respond to the Complaint from July 27, 2021, until August 24, 2021. In

seeking the extension, Defendant indicates that the Office of Surface Mining Reclamation and

Enforcement intends to issue further written response addressing the matters raised by the

Complaint that will constitute a determination under 30 C.F.R. § 732.17(c). Defendant has

further agreed to transmit a copy of this response to Plaintiffs upon its release. Plaintiffs do not

oppose the requested extension.

       In light of the foregoing, it is hereby ORDERED that the deadline for Defendant to

answer or otherwise respond to the Complaint is extended to August 24, 2021.

                               Entered: This 20th        July
                                             ___ day of _____________, 2021.




                               ROBERT C. CHAMBERS
                               UNITED STATES DISTRICT JUDGE
      Case 3:21-cv-00301 Document 7 Filed 07/20/21 Page 2 of 3 PageID #: 33




APPROVED FOR ENTRY:

OHIO VALLEY ENVIRONMENTAL
COALITION, WEST VIRGINIA
HIGHLANDS CONSERVANCY, and
THE SIERRA CLUB,

Plaintiffs,

/s/ J. Michael Becher
J. Michael Becher (WV Bar No. 10588)
Appalachian Mountain Advocates
P.O. Box 507
Lewisburg, WV 24901
(304) 382-4798
mbecher@appalmad.org

Counsel for Plaintiffs

GLENDA OWENS, Acting Director,
Office of Surface Mining Reclamation
and Enforcement

Defendant,

JEAN E. WILLIAMS
Acting Assistant Attorney General
Environment and Natural Resources Division

 /s/ Paul A. Turcke
PAUL A. TURCKE
Idaho State Bar No. 4759
Trial Attorney, Natural Resources Section
P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 353-1389
Fax: (202) 305-0506
Paul.Turcke@usdoj.gov

LISA G. JOHNSTON
Acting United States Attorney
Southern District of West Virginia

 /s/ Fred B. Westfall, Jr.
FRED B. WESTFALL, JR.
W. Va. State Bar No. 3992

                                             2
     Case 3:21-cv-00301 Document 7 Filed 07/20/21 Page 3 of 3 PageID #: 34




Assistant United States Attorney, Civil Chief
300 Virginia Street East, Room 4000
Charleston, WV 25301
Telephone: (304) 347-5104
Fax: (304) 347-5104
Fred.Westfall@usdoj.gov

Counsel for Defendant




                                                3
